                                           Case 4:18-cv-05080-JST Document 94 Filed 09/30/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SECURITIES AND EXCHANGE                           Case No. 18-cv-05080-JST
                                        COMMISSION,
                                   8                   Plaintiff,                         ORDER VACATING HEARING
                                   9            v.
                                  10                                                      Re: ECF No. 83
                                        MICHAEL B. ROTHENBERG, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff’s motion for disgorgement and penalties. ECF No. 83.

                                  14   Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court finds the

                                  15   matter suitable for disposition without oral argument. The hearing on this matter, currently

                                  16   scheduled for October 9, 2019, is hereby VACATED.

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 30, 2019
                                                                                       ______________________________________
                                  19
                                                                                                     JON S. TIGAR
                                  20                                                           United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
